DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-22 in the reply filed on 02/24/2021 is acknowledged. Claims 23-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected products, there being no allowable generic or linking claim. Claims 16-22 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/12/2020 and 05/24/2019 have been considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “the foam body has a sound absorption coefficient between 0.4 and 1.5 ". However neither the written description nor claims provide a testing standard or means for ascertaining what the metes and bounds of the claimed range demand. For instance, it is common in the art to represent sound absorption efficiency as a ratio of absorbed energy to incident energy, where all of the incident being absorbed is equal to the constant 1. However, the testing method is heavily dependent upon the testing environment, specifically testing is performed over a particular Hertz range. Thus, the claim as currently presented does not provide an adequate testing standard with regards to the Hertz range for the measured 0.4 – 1.5 range and is thus indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JPH0752616A), in view of Yukawa (US 2010/0270101 A1 – of record), in view of Poly-Tech Industrial – 2011, https://www.polytechindustrial.com/products/plastic-stock-shapes/uhmw-polyethylene, accessed on [3/11/2021 12:41:57 PM].
Regarding claim 16, Aoki teaches a sound absorber – (corresponds to a noise damper) that is suitable for inserting into a tire cavity, see [0005]. And where the sound absorber is formed of a foam body comprising polyethylene, see [0006]. Aoki does not restrict the use thereof, thus under the broadest reasonable interpretation afforded the examiner, it is considered to functional for use with any tire type to include a passenger, light-truck, or truck-and-bus radial tires. Moreover, the claim is directed to a noise damper. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, the recitation “for use within a passenger, light-truck, or truck-and bus- radial tire” relates to intended use since it does not require any tire structure different from that as suggested in the prior art to perform the claimed use.
While Aoki generically discloses the sound absorber is formed of a foam molded body polyethylene material it is silent to the overall specifics of the sound absorber. Thus, it would have been obvious and necessary to look to prior art for exemplary configurations thereof.
Yukawa teaches an advantageous noise damper having a water-impermeable coating, see ABSTRACT. The noise damper is further configured to have a thin flexible coating 11, 15 that is formed of a polyethylene material, see [0057]-[0058] – (corresponds to a thin film that attaches to the foamed body); includes the use of an adhesive 12 that bonds the foam body to the thin film, see FIG. 3; has a foam body formed of a sponge like multi-cellular of an open-cell type, see [0037] – (corresponds to a compressible and elastic open-cell foam). The foam body is further configured to have at least one generally flat surface that is configured to conform to a tire innerliner, see Fig. 3; has a radial height of 24 mm and axial length of 70 mm which is approximately 3 times the radial height. And thus is considered to meet the claimed between three and six times requirement as the applicant has not provided a conclusive showing of unexpected results for having the axial length being over 3 times the radial height contrasted with having the axial length be approximately 3 times the radial height. Moreover, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 
Yukawa’s thin film is further configured to have a generally flat surface that substantially coincides with the generally flat surface of the foam body, see FIG. 3; and have a thickness of between 0.01 – 0.10 mm, see [0059]. It being noted, a radial height of the foam body of 24 mm and thin film radial height of 0.10 mm givers a ratio of approximately 0.004% which is sufficiently close to the claimed point of 0.005% that one would expect the thin film to have the same properties. That is, be as thin as possible to provide transparency to sound while maintaining a desired strength and water imperviousness of the thin film, see [0058]-[0059]. Moreover, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
As to the claimed polyethylene is formed of an ultra-high molecular weight polyethylene (UHMW) having a coefficient of friction of 0.07-0.12: It is considered that use of a composition which is based upon its suitability for the intended use, is within the level of one of ordinary skill in the art. MPEP § 2144.07. Yukawa’s thin film is formed of polyethylene, it would have been necessary and obvious to substitute UHMW for generic polyethylene as this substitution provides an upgraded polyethylene suitable for 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound absorber of Aoki to be formed in the claimed manner, as taught by Yukawa and Poly-Tech Industrial to provide the tire with a sound absorber that has a water impervious layer and is suitable for being inserted into the tire cavity of a tire.  
Regarding claim 17, modified Aoki does not explicitly disclose the use of a lubricant disposed on the thin film. However, it would have been obvious to do so since such a configuration merely extends the capabilities of Aoki’s sound absorber. That, is the sound absorber is configured to move within the tire cavity during operation of the tire. And as the sound absorber is configured to an UHMW layer with a low coefficient of friction which would enhance movement of the sound absorber within the cavity, it is considered the additional layer of lubricant merely adds another mobility enhancing layer to the sound absorber. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sound absorber of Aoki with a lubricant layer as this predictably and reasonably adds an additional layer of mobility enhancing composition to the tire of modified Aoki.
Regarding claim 19, modified Aoki discloses the thin film is configured to have a thickness of between 0.01 – 0.10 mm, see [0059]; which meets the claimed 0.05-0.2 mm (50-200 microns). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Regarding claim 20, modified Aoki discloses the sound absorber is configured to have a shapes where the base widths are larger than the top width such as a trapezoids or triangles – (corresponds to a pyramidal shapes), see Yukawa [0046]. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sound absorber to have pyramidal shapes protrusions, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape to include pyramidal protrusions for the purpose of increasing the available surface of the sound absorbers thereby enhancing the sound absorbing properties thereof.
Regarding claims 21-22, modified Aoki discloses the sound absorber is shaped in an annular manner, see Aoki [0005] – (corresponds to an annulus). And while modified Aoki discloses the sound absorber is configured to occupy 2% - 20% of the tire cavity volume, see Aoki [0007]; it does not explicitly disclose an outer diameter of the  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular sound absorber to have an outer diameter of the annulus be 110% - 140% of the wheel diameter, since it has been held that a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of ordinary skill in art. One would have been motivated to size the sound absorber accordingly to provide a means for reducing the noise generated by the tire while restricting the size of the sound absorber to save on cost of materials and ease of installation into the tire cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoki (US 20100038005 A1) – Discussion of sound absorption coefficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749